Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/420,992 filed on 05/23/2019.  Claims 1 – 23 were originally filed in the application.  Claims 1 – 23 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 3, after “the first” insert ––current––.
ABSTRACT, line 3 – 4, change “first and second voltage drops” to ––a first voltage drop and a second voltage drop––.
ABSTRACT, line 5, change “the first and second voltage drops” to ––the first voltage drop and the second voltage drop––.
ABSTRACT, line 6, before “second current” insert ––the––.

Claim Objections
Claim 1, line 13, change “respective one” to [Symbol font/0x2D][Symbol font/0x2D]respective discharge resistor[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 13, before “discharge resistors” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 17, before “charge-sensing pins” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 20, change “the charge sensing pin” to [Symbol font/0x2D][Symbol font/0x2D]the respective charge-sensing pin[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 25, change “a comparison with” to [Symbol font/0x2D][Symbol font/0x2D]a comparison between[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 1, before “performing the test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “performing the open load test” to [Symbol font/0x2D][Symbol font/0x2D]the performing open load test[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 3, change “the charge sensing pin” to [Symbol font/0x2D][Symbol font/0x2D]the respective charge-sensing pin[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 4 – 5, change “the respective coupling resistor” to [Symbol font/0x2D][Symbol font/0x2D]the each coupling resistor[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 8, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 10, change “the charge sensing pin” to [Symbol font/0x2D][Symbol font/0x2D]the respective charge-sensing pin[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 11, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 1, change “performing the open load test” to [Symbol font/0x2D][Symbol font/0x2D]the performing open load test[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 11, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, before “performing the open load test” to [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 1, before “performing the test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2, before “performing the current leakage test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 5, before “modulus’ delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 5, after “the difference” insert [Symbol font/0x2D][Symbol font/0x2D]calculated[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2 – 3, change “negative and positive leakage thresholds” to [Symbol font/0x2D][Symbol font/0x2D]a negative leakage threshold and a positive leakage threshold[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 6, change “the negative and the positive leakage thresholds” to [Symbol font/0x2D][Symbol font/0x2D]the negative leakage threshold and the positive leakage threshold[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2 – 3, change “negative and positive leakage thresholds” to [Symbol font/0x2D][Symbol font/0x2D]a negative leakage threshold and a positive leakage threshold[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 5, change “the negative and the positive leakage thresholds” to [Symbol font/0x2D][Symbol font/0x2D]the negative leakage threshold and the positive leakage threshold[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1, before “performing the current leakage test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 2, before “absence” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 1, before “performing the test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 1, before “performing the test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 7, after “each odd-numbered” insert [Symbol font/0x2D][Symbol font/0x2D]pair of charge-sensing pins[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 8 – 9, after “a subsequent even-numbered pair” insert [Symbol font/0x2D][Symbol font/0x2D]of charge-sensing pins[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 20, change “the common charge sensing pin” to [Symbol font/0x2D][Symbol font/0x2D]the common charge sensing pin; and[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, before “performing the test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 2, before “performing the open load test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 8, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 10, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 20, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 22, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 1, before “performing the open load test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, before “performing the test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 2, before “performing the current leakage test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 5, before “modulus” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 5, before “difference” insert [Symbol font/0x2D][Symbol font/0x2D]calculated[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 2 – 3, change “negative and positive leakage thresholds” to [Symbol font/0x2D][Symbol font/0x2D]a negative leakage threshold and a positive leakage threshold[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 5, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 6, change “the negative and the positive leakage thresholds” to [Symbol font/0x2D][Symbol font/0x2D]the negative leakage threshold and the positive leakage threshold[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 2 – 3, change “negative and positive leakage thresholds” to [Symbol font/0x2D][Symbol font/0x2D]a negative leakage threshold and a positive leakage threshold[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 5, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 5, change “the negative and the positive leakage thresholds” to [Symbol font/0x2D][Symbol font/0x2D]the negative leakage threshold and the positive leakage threshold[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 1, before “performing the current leakage test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 2, before “absence” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 1, before “performing the test” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 37, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 39, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 50, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 54, change “c) – sensing:” to [Symbol font/0x2D][Symbol font/0x2D]c) sensing:[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 60, before “modulus’ delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 60, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 65, change “the difference calculated” to [Symbol font/0x2D][Symbol font/0x2D]the calculated difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 1, change “the device” to [Symbol font/0x2D][Symbol font/0x2D]the control device[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 22, after “a processor circuit;” insert [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 27, change “the common charge sensing pin” to [Symbol font/0x2D][Symbol font/0x2D]the common charge sensing pin;[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 29, change “the common charge sensing pin” to [Symbol font/0x2D][Symbol font/0x2D]the common charge sensing pin;[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 30, change “the second voltage drop” to [Symbol font/0x2D][Symbol font/0x2D]the second voltage drop;[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 2, change “the first and second voltage drops;” to [Symbol font/0x2D][Symbol font/0x2D]the first voltage drop and the second voltage drop;[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 3, change “the differences” to [Symbol font/0x2D][Symbol font/0x2D]the difference[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 3 – 4, change “the first and second voltage drops;” to [Symbol font/0x2D][Symbol font/0x2D]the first voltage drop and the second voltage drop[Symbol font/0x2D][Symbol font/0x2D].
Claim 22, line 2, change “first current and second currents” to [Symbol font/0x2D][Symbol font/0x2D]a first current and a second current[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 23 are allowed because the prior or record does not teach or fairly suggest the following subject matter:

A method for performing a test on battery cells of a battery pack using 
a device, wherein the device comprises: a plurality of charge-sensing pins; a plurality of coupling resistors; a first plurality of charge distribution pins; a plurality of discharge resistors; a second plurality of charge distribution pins; and a plurality of sensing circuit; the test comprises: sensing a first voltage drop between respective charge-sensing pin of a subsequent even-numbered pair other than a common charge sensing pin and the common charge sensing pin; sensing a second voltage drop between an even-numbered first charge distribution pin and the common charge sensing pin; calculating a difference between the first voltage drop and the second voltage drop; and performing a comparison between the calculated difference and    a threshold in combination with other limitations as recited in independent Claim 1;
A method of operating a control device in a battery management system, wherein the control device comprises: an order sequence of charge-sensing pins; a first plurality of charge distribution pins; a second plurality of charge distribution pins; an odd-numbered first charge distribution pin coupled via a discharge resistor to a charge sensing pin of the odd-numbered pair of charge-sensing pins other than a common charge sensing pin; an even-numbered first charge distribution pin coupled to a charge sensing pin of the even-numbered pair of charge-sensing pins other than the common charge sensing pin; and a second charge distribution pin coupled to the common charge sensing pin; wherein the method comprises a test for each odd-numbered pair charge-sensing pins and subsequent even-numbered pair of charge sensing pins in the order sequence of odd- and even-numbered pairs of charge-sensing pins; the test comprising: sensing a first voltage drop between respective charge-sensing pin of a subsequent even-numbered pair other than a common charge sensing pin and the common charge sensing pin; sensing a second voltage drop between an even-numbered first charge distribution pin and the common charge sensing pin; calculating a difference between the first voltage drop and the second voltage drop; performing a comparison between the calculated difference and a threshold; and determining a fault condition based on a result of the comparison in combination with other limitations as recited in independent Claim 11;
A method of operating a control device in a battery management system, wherein the control device comprises: an ordered sequence of charge-sensing pins arranged in a plurality of pairs of charge-sensing pins in an ordered sequence of odd- and even-numbered pairs of charge-sensing pins, first charge distribution pins and second charge distribution pins, wherein the method comprises, for each odd-numbered pair of charge-sensing pins and subsequent even-numbered pair of charge –sensing pins in the ordered sequence of odd- and even-numbered pairs of charge-sensing pins to operate an open load test in combination with other limitations as recited in independent Claim 19;
A control device for a battery management system, the control device comprising: an order sequence of charge-sensing pins arranged in a plurality of pairs of charge-sensing pins in an order sequence of odd- and even-numbered pairs of charge-sensing pins; first plurality of charge distribution pins; and second plurality of charge distribution pins; a processor circuit; and signal routing circuitry, wherein the control device is configured to perform a test by sensing a first voltage drop between respective charge-sensing pin of a subsequent even-numbered pair other than a common charge sensing pin and the common charge sensing pin; sensing a second voltage drop between an even-numbered first charge distribution pin and the common charge sensing pin; calculating a difference between the first voltage drop and the second voltage drop; performing a comparison between the calculated difference and a threshold; and determining a fault condition based on a result of the comparison in combination with other limitations as recited in independent Claim 20.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Acting Patent Examiner, 2851/2800